June 23, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         HARVELLA JONES, Appellant

NO. 14-14-00216-CV                       V.

MARC D. MARKEL, CLAYTON R. HEARN, AMY M. VANHOOSE, DAWN S.
    HOLIDAY, CLINTON FAVER BROWN, AND ROBERTS MARKEL
 WEINBERG BUTLER HAILEY, PC AKA ROBERTS MARKEL WEINBERG
             PC AKA ROBERTS MARKEL PC, Appellees
                ________________________________

      This cause, an appeal from the order declaring appellant Harvella Jones a
vexatious litigant, in favor of appellees Marc D. Markel, Clayton R. Hearn, Amy
M. Vanhoose, Dawn S. Holiday, Clinton Faver Brown, and Roberts Markel
Weinberg Butler Hailey, PC aka Roberts Markel Weinberg PC aka Roberts Markel
PC, signed March 12, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant Harvella Jones to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.